DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 07/30/2021, in response to claims 1-11 rejection from the non-final office action (04/30/2021), by amending claims 1 and 6 is entered and will be addressed below.

Claim Interpretations
The newly added limitations “the outer edge layer protrudes over both a first side and a second side of the base body“ of claim 1, Applicants did not discuss where are these first side and second side in the Specification or the Figures. The examiner considers Applicants’ Figures show the outer edge layer 16b completely surround the based body 16a, therefore, the newly added limitations inclusive outer edge layer protrudes over only two points along the cylinder 16a or as infinite number of points all around the cylinder 16a.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “a cooling device” in claim 1 is not treated under 112(f) because it is further modified by “the cooling device has an electrically conductive base body …”

	The “the band-shaped substrate includes an electrically conductive material at least on the side where the band-shaped substrate touches the cooling device” of claim 1, as the substrate is not part of the apparatus, the features on the substrate is also an intended use of the apparatus.

The “the apparatus includes a power supply for generation of an electrical voltage …” of claim 9, there are numerous possibility of “a power supply device”, include by friction, electron beam, plasma beam, electromagnetic wave (UV, IR, etc).
	
The “an electrical voltage of at least 10 V is formed between the electrically conductive base body of the cooling device and the electrically conductive material of the band-shaped substrate” of claim 1, this can be a function of operation condition. For example, by friction, the electrostatic voltage a function of speed of the roller and operation time of the roller.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

designed as a plastic film applied to the electrically conductive base body”, the action of design is not part of the apparatus.

The ”the electrically conductive base body of the cooling device is coated with an electrically insulating material” of claim 6, the “coated” is a product by process claim. A cooling device with an electrically insulating material on the surface is considered read into the claim.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the coil system is designed to be potential-free with respect to the electrical mass of the cooling device”, there is no antecedent basis for the “electrical mass”. Furthermore, potential-free is not clear as this being a structure or a state of the apparatus, the latter an intended use of the apparatus. It is also not clear as what potential (electrical, gravitational, or something else). If it is electrically potential-free, it is not clear as floating or ground being “free”, or as the two components being at the same potential. However, the last interpretation contradicts with “wherein an electrical voltage of at least 10 V is formed between the electrically conductive base 

	Claim 1 will be examined inclusive all of the both interpretations. 

Dependent claims 2-11 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 102

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaneko et al. (JP 2009263773, hereafter ‘773).
‘773 teaches all limitations of:

In Figure 2, it is surrounded by the vacuum chamber 10, the vapor deposition film a8 conductive on one side of the polymer film 2, take-up type vacuum vapor deposition apparatus, unwinding a roll of single-sided metallized film 22 is wound 21, it was covered with a polymeric material 6 of insulating affixed to electrostatically by charged particle irradiation device 12b both a charged particle irradiation device 12a or charged particle irradiation device 12a alone 4 surface cooling roll, insulating and cooling roll and includes a 24, a guide roll 13a, a guide roll 13b, and the evaporation source 5 of the deposit and the take-up roll 29 (page 4, last paragraph, the evaporation source 5 is the claimed “a coating device”, the cooling roll 4 is the claimed “a cooling device with at least one convex surface area which at least partially touches the band-shaped substrate at the time of the coating”; and unwinding roll 21, rolls 13, 13a, 13b, and take-up roll 29, is the claimed “a coil system comprising: at least a supply roller, a receiving roller, and multiple guide rollers”, vapor deposition film a8 conductive on one side of the polymer film 2 is the claimed “wherein the band-shaped substrate includes an electrically conductive material at least on the side where the band-shaped substrate touches the cooling device”, note the feature of electrically conductive material is an intended use of the apparatus),
  the cooling roll 4 has a cylindrical shape and made of metal such as stainless steel or iron hard chrome surface thereof is (HCr) plating process is preferable (page 4, st complete paragraph), insulating property may be used to affix the cooling roll 4 polymeric material 6 of the insulation (page 5, 7th complete paragraph, the claimed “wherein the cooling device has an electrically conductive base body and, at least in the convex surface area, an outer edge layer consisting of an electrically insulating material, the outer edge layer protrudes over both a first side and a second side of the base body, wherein the coil system is designed to be potential-free with respect to the electrical mass of the cooling device”, by turning off the DC bias power source 27. Note insulation polymeric material 6 completely surrounds the cooling roll 4, exactly the same as Applicants’ Figures, see claim interpretation above),
 by charged particle irradiation device 12b, friction or plasma, 10 V difference can be generated (the claimed “and wherein an electrical voltage of at least 10 V is formed between the electrically conductive base body of the cooling device and the electrically conductive material of the band-shaped substrate”, note 10 V is very a small value. If Applicants argue some of the mechanism may not be able to generate 10 V, it would be obvious to operate at a condition that generates 10 V).

	Claims 3 and 6: insulating property may be used to affix the cooling roll 4 polymeric material 6 of the insulation (page 5, 7th complete paragraph, the claimed “wherein the outer edge layer of the cooling device is designed as a plastic film applied to the electrically conductive base body” of claim 3 and “wherein the electrically conductive base body of the cooling device is coated with the electrically insulating material” of claim 6, see also claim interpretations above).
nd paragraph, the claimed “wherein the plastic film has a thickness of 3 μm to 50 μm”).
	Claim 10: The charged particle irradiation unit 12a, the charged particle beam is irradiated to the forming surface of the deposited film a8 of the polymer film 2, which is installed at a position facing the peripheral surface of the four cooling roll, in contact with the cooling roll 4 (page 4, 5th complete paragraph, “wherein the apparatus includes an electron beam generator configured to subject the electrically conductive material of the band-shaped substrate to accelerated electrons”).
	Claim 11: heat the Al (ingot), which were placed in the evaporation source 5 in by an electron beam generated by the power of 60kW (page 7, 2nd paragraph, the claimed “wherein the apparatus includes an electron beam generator configured to generate an electron beam, for vaporization of a coating material, wherein electrons back-scattered by the coating material penetrate the band-shaped substrate”, as the top surface of the coating material is facing the film 2).
Claim Rejections - 35 USC § 103
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘773.
st complete paragraph), insulating property may be used to affix the cooling roll 4 polymeric material 6 of the insulation (page 5, 7th complete paragraph) but does not explicitly teach the limitations of:
Claim 2: wherein the outer edge layer of the cooling device has a relative permittivity greater than 2.5.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted higher insulating permittivity (it is well-known polymer can have permittivity greater than 2.5), for the purpose of increasing insulating property.

‘773 teaches part of the limitations of:
Claim 9: it was covered with a polymeric material 6 of insulating affixed to electrostatically by charged particle irradiation device 12b both a charged particle irradiation device 12a or charged particle irradiation device 12a alone 4 surface cooling roll, insulating and cooling roll and includes a 24, a guide roll 13a, a guide roll 13b, and the evaporation source 5 of the deposit and the take-up roll 29 (page 4, last paragraph, the claimed “wherein the apparatus includes a power supply for generation of an electrical voltage between the electrically conductive base body of the cooling device and at least one roller of the coil system”).


Claim 9: (wherein the apparatus includes a power supply for generation of an electrical voltage) of at least 10 V (between the electrically conductive base body of the cooling device and at least one roller of the coil system).

‘773 is silent on the electrostatic charge level accomplished by the charged particle irradiation devices 12a 12b. ‘773 also teaches that increasing the adhesion between the cooling roll and the film by increasing the potential difference (page 3, lines 2-4), therefore, the potential difference (electrostatic charge level) is an effect parameter.

‘773 discloses the claimed invention except for 10 V between the cooling device and at least one roller of the coil system.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize/increase the electrostatic charge level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Alternatively, claims 1-6 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over ‘773, in view of Morrison et al. (US 20210114832, hereafter ‘832). Or as being unpatentable over ‘832 in view of ‘773.
In case Applicants’ argue that “potential-free” has to be interpreted as “has no electrically conductive connection to the electrical mass potential of the cooling device”.

First, ‘832 in view of ‘773:
‘832 teaches some limitations of:
Claim 1: ROLLER DEVICE FOR GUIDING A FLEXIBLE SUBSTRATE, USE OF A ROLLER DEVICE FOR TRANSPORTING A FLEXIBLE SUBSTRATE, VACUUM PROCESSING APPARATUS (title, the claimed “An apparatus for coating a band-shaped substrate within a vacuum chamber, the apparatus comprising”):
 As exemplarily shown in FIG. 4, typically the processing drum, i.e. the roller device as described herein, is configured for guiding the flexible substrate 10 past the plurality of deposition units, e.g. past a first deposition unit 221A, a second deposition unit 221B, and a third deposition unit 221C. As shown in FIG. 4, the individual deposition units may be provided in separate compartments which allows for a modular combination of several different subsequent deposition processes (e.g. CVD, PECVD and/or PVD) ([0064]), the plurality of processing units can include or be configured as a set 230 of evaporation crucibles aligned along a line 222 extending parallel to the rotation axis 111 of the roller device 100 (Fig. 5B, [0065], 2nd sentence, the claimed “a coating device”); 
a roller device 100 for guiding a flexible substrate 10 ([0021], the claimed “a device with at least one convex surface area which at least partially touches the band-shaped substrate at the time of the coating”); 
nd sentence), the first guiding roller 207 in FIG. 4 contacts a second main surface of the flexible substrate, and the flexible substrate is bent to the left while being guided by the first guiding roller 207 (“convex” section of the substrate transportation path). The second guiding roller 208 in FIG. 4 contacts a first main surface of the flexible substrate ([0057]), one or more guiding rollers 213 may be arranged downstream from the processing drum, i.e. the roller device 100, and upstream from the second spool chamber 250 ([0060], the claimed “and a coil system comprising: at least a supply roller, a receiving roller, and multiple guide rollers”, by using a flexible substrate with backside metal layer, the claimed “wherein the band-shaped substrate includes an electrically conductive material at least on the side where the band-shaped substrate touches the cooling device”, see claim interpretation above, also taught by ‘773),
 The roller device 100 includes a support surface 110 for contacting the flexible substrate 10. The support surface 110 has a coating 120 including an electronegative polymer ([0045], 2nd sentence), the electronegative polymer can be dielectric ([0036], different types of polymers are discussed throughout ‘832), beneficially low wear rates of the coating, e.g. comparable to steels, can be provided ensuring coating longevity ([0036], 2nd last sentence, i.e. the roller is the well-known steel roller, the claimed “wherein the cooling device has an electrically conductive base body and, at least in the convex surface area, an outer edge layer consisting of an electrically insulating material, the outer edge layer protrudes over both a first side and a second side of the base body”, Note insulation polymer layer 120 completely surrounds the roller 100, exactly the same as Applicants’ Figures, see claim interpretation above),
 the roller device 100 can be connected to a device 240 for applying an electrical potential to the processing drum ([0053], no DC bias is included, the claimed “wherein the coil system is designed to be potential-free with respect to the electrical mass of the cooling  device, and wherein an electrical voltage is formed between the electrically conductive base body of the cooling device and the electrically conductive material of the band-shaped substrate”).

‘832 does not teach the other limitations of:
Claim 1: (1A) a cooling (device),
wherein the cooling device (has an electrically conductive base body and, at least in the convex surface area, an outer edge layer consisting of an electrically insulating material),
(1B) (an electrical voltage) of at least 10 V (is formed between the electrically conductive base body of the cooling device and the electrically conductive material of the band-shaped substrate).

cooling roll, insulating and cooling roll and includes a 24, a guide roll 13a, a guide roll 13b, and the evaporation source 5 of the deposit and the take-up roll 29 (page 4, last paragraph).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted cooling, as taught by ‘773, to the roller device 100 of ‘832 (the limitation of 1A), for the purpose of removing heat from the heated evaporation vapor. 

‘773 is silent on the electrostatic charge level accomplished by the charged particle irradiation devices 12a 12b. ‘773 also teaches that increasing the adhesion between the cooling roll and the film by increasing the potential difference (page 3, lines 2-4), therefore, the potential difference (electrostatic charge level) is an effect parameter.

‘773 discloses the claimed invention except for 10 V between the cooling device and at least one roller of the coil system (the limitations of 1B).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize/increase the electrostatic charge level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

First, ‘773 in view of ‘832:
In case Applicants’ argue that “potential-free” has to be interpreted as “has no electrically conductive connection to the electrical mass potential of the device” and excludes DC bias power source 27 of ‘773. 

‘832 is analogous art in the field of ROLLER DEVICE FOR GUIDING A FLEXIBLE SUBSTRATE, USE OF A ROLLER DEVICE FOR TRANSPORTING A FLEXIBLE SUBSTRATE, VACUUM PROCESSING APPARATUS (title), the plurality of processing units can include or be configured as a set 230 of evaporation crucibles aligned along a line 222 extending parallel to the rotation axis 111 of the roller device 100 (Fig. 5B, [0065], 2nd sentence), for providing an electrostatic charge for holding a substrate by electrostatic force ([0042], 2nd sentence). ‘832 teaches that the roller device 


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the DC bias power source 27 of ‘773 with the device 240 connected to the roller only, as taught by ‘832, for its suitability to generate an electrostatic charge for holding a substrate by electrostatic force with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Claims 3, 5-6 and 10-11 as well as claims 2 and 9 rejections are discussed above.

‘832 further teach the limitations of:
Claim 4: the flexible substrate as described herein may include materials like PET, HC-PET, PE, PI ([0028], 3rd sentence, the claimed “wherein the plastic film consists of polyethylene terephthalate, polypropylene, polyimide, or polyether ether ketone”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘773, as being applied to claim 3 rejection above, in view of Blackwell et al. (US 5288541, hereafter ‘541).

Claim 4: wherein the plastic film consists of polyethylene terephthalate, polypropylene, polyimide, or polyether ether ketone.

‘541 is analogous art in the field of A method for vapor phase depositing a thin seed layer of, for example, chromium and copper onto the side walls of through holes in thin film substrates of, for example, polyimide is disclosed (abstract), finding that thin seed layers of … are readily vapor phase deposited, e.g., sputtered or electron-beam evaporated … thin film substrates of organic polymeric material, such as polyimide, polytetrafluoroethylene, polyetheretherketone, polyethersulfone and polyester (col. 2, lines 39-47), Good thermal contact can be achieved, however, by tensioning the thin film substrate so as to force the thin film substrate against the chilled drum (col. 3, lines 23-26). ’541 teaches that It should be noted that during vapor phase deposition of metal onto a composite wrapped around a chilled drum, the metal being deposited will not only fall onto the sidewalls of the through holes in the composite, but will necessarily also fall onto the exposed surface areas of the chilled drum at the bottoms of the through holes. This is undesirable because the presence of this metal on the chilled drum reduces the chilled drum surface area available for heat transfer, and tends to lift up the composite out of contact with the chilled drum. Significantly, it has been found that this problem is readily overcome by wrapping a thin film of polymeric material, such as a polyimide, around the chilled drum before mounting the composite on the chilled 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted PI or PEK, as taught by ‘541, as the polymer material 6 of the cooling roller 4 of ‘773, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘773 (optionally with ‘832), as being applied to claim 6 rejection above, in view of Kurisu et al. (US 20160348971, hereafter ‘971).
‘773 is silent on specific type of polymer material 6 for insulation and does not teach the limitations of:
Claim 7: wherein the electrically insulating material includes an oxide, a nitride or a carbide, and at least one of aluminum, silicon, tungsten, or titanium.
Claim 8: wherein the electrically insulating material has a layer thickness of 3 μm to 10 μm.

‘971 is analogous art in the field of HEARTH ROLL AND MANUFACTURING METHOD THEREFOR (title) a continuous annealing furnace 1 is machinery configured 3C2 at from 50 to 90%, Al2O3 at from 1 to 40%, Y2O3 at from 0 to 3%, and ZrB2 at from 0 to 40%, and the balance being composed of impurities and pores ([0032]), the thickness of the modified coating being from 2 to 20 μm ([0025]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the polymer material 6 of the cooling roller 4 of ‘773 with thermally sprayed ceramic coating from 2 to 20 μm, as taught by ‘971, for its suitability as an insulator with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112, see the middle of page 5, Applicants’ amendment overcome claim 6 rejection. However, Applicants failed to address numerous issue of “potential-free” in claim 1.
 In regarding to 35 102 rejection over Kaneko ‘773 does not teach the newly added limitations of “the outer edge layer protrudes over both a first side and a second side of the base body” without explaining why, see the bridging paragraph between pages 6-7. 
This argument is found not persuasive.
The examiner considers “the outer edge layer protrudes over both a first side and a second side of the base body” includes the outer edge layer protrudes all sides, including a first side and a second side. (Note a cylinder has an infinite number of sides) and Applicants’ figures shows the outer edge layer protrudes over all sides of a cylinder. ‘773 teaches exactly the same configuration.
Note also ‘832 also teach insulation covers all sides of a roller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6045679 is cited for insulation 44 with protrusion (Fig. 7) on the drum body 10 (Fig. 1).

Applicants’ IDS US 20150021164 is cited for aluminum oxide and silicon nitride coating on roller (Fig. 2B, [0038]). US 20110052924 is cited for is cited for ceramic coating 200b on drum (Fig. 10a, [0051]), note Applicants’ Specification does not exclude plasma. US 20110223358 is cited for power source 44 can be DC or plasma (Fig. 1, [0054]), and a switch to ground or floating ([0057). US 20100247975 is cited for electron beam gun 31 and 22 and DC power connected to cooling drum 11 but not to other rollers (Fig. 3, as opposed to Fig. 1, a different embodiment).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEATH T CHEN/Primary Examiner, Art Unit 1716